UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 23, 2013 HERITAGE COMMERCE CORP (Exact name of registrant as specified in its charter) California 000-23877 77-0469558 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 Almaden Boulevard, San Jose, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 947-6900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On May 23, 2013, Heritage Commerce Corp (the “Company”), held its Annual Meeting of Shareholders (the ”Shareholders Meeting”).There were 26,333,368 shares of common stock entitled to vote at the meeting and a total of 24,243,861 shares (92.07%) were represented at the meeting. At the Shareholders Meeting, the shareholders voted on the following proposals as described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 17, 2013.The proposals voted on and approved by the shareholders at the Shareholders Meeting were as follows: Proposal 1:Election of Directors The election of twelve directors, named in the Proxy Statement, to serve as members of the Company’s Board of Directors until the next annual meeting of shareholders.The results are set forth below: Name For Withheld Broker Non-Votes Frank G. Bisceglia Jack W. Conner John M. Eggemeyer Celeste V. Ford Steven L. Hallgrimson Walter T. Kaczmarek Robert T. Moles Humphrey P. Polanen Laura Roden Charles J. Toeniskoetter Ranson W. Webster W. Kirk Wycoff Proposal 2:Approval of the 2013 Equity Incentive Plan Approval of the Company’s 2013 Equity Incentive Plan.The results are set forth below: For Against Abstentions Broker Non-Votes Proposal 3:Ratification of Independent Registered Public Accounting Firm The ratification of the selection of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013.The results are set forth below: For Against Abstentions Broker Non-Votes 0 ITEM 7.01REGULATION FD DISCLOSURE. Walter T. Kaczmarek, President and Chief Executive Officer of Heritage Commerce Corp, made a presentation to shareholders at the Annual Meeting of Shareholders on May 23, 2013.A copy of the information in the slide presentation is included as Exhibit 99.1. This Form 8-K and the information included as exhibits shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), nor shall it be incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing.The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Registrant or any of its affiliates. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (D) Exhibits. Slide presentation to shareholders presentedat the Annual Meeting of Shareholderson May 23, 2013, by the registrant’s President and Chief Executive Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 23, 2013 Heritage Commerce Corp By:/s/ Lawrence D. McGovern Name: Lawrence D. McGovern Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No.Description Slide presentation to shareholders presented at the Annual Meeting of Shareholderson May 23, 2013, by the registrant’s President and Chief Executive Officer
